689 F.2d 469
MULTI-FAMILY COUNCIL OF SOUTHEASTERN PENNSYLVANIA andChancellor Associates, individually and on behalf of allother similarly situated individuals and/or businessentities having financial interest in rental residentialreal estate in the City of Philadelphia,v.The MUNICIPAL COURT OF the CITY OF PHILADELPHIA and Glancey,Honorable Joseph R. President Judge of the PhiladelphiaMunicipal Court and Scally, III, Bernard A. CourtAdministrator of the Philadelphia Municipal Court and theCourt of Common Pleas of Philadelphia and Bradley, HonorableEdward J. President Judge of the Court of Common Pleas andGelfand, Honorable Eugene Judge-Motion Court and Savitt,Honorable David N. Judge-Philadelphia Common Pleas CourtAdministrator and Petitt, Jr., Esquire, John J. Court ofCommon Pleas Prothonotary Tenant Action Group, Intervening Defendant,Multi-Family Council of Southeastern Pennsylvania, andChancellor Associates, Appellants.
No. 82-1211.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Sept. 28, 1982.Decided Oct. 8, 1982.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Louis H. Pollak, Judge.


1
Robert R. Guzzardi, Richard M. Tiger, Philadelphia, Pa., for appellants.


2
Alan J. Davis, City Sol., Stephen Bosch, Deputy City Sol., Philadelphia, Pa., for appellees, The Municipal Court of the City of Philadelphia, et al.


3
Stephen P. Ulan, George D. Gould, Community Legal Services, Inc., Philadelphia, Pa., for appellee, Tenant Action Group.


4
Before ALDISERT and HIGGINBOTHAM, Circuit Judges, and MEANOR, District Judge.*

OPINION OF THE COURT

5
PER CURIAM.


6
This appeal from the district court's dismissal of a claim for damages and injunctive and declaratory relief under 42 U.S.C. § 1983 requires us to consider whether the complaint stated a claim upon which relief could be granted.  Plaintiff-appellants are landlords who alleged that the Philadelphia courts' failure to give priority to processing eviction claims was an abridgment of the landlords' rights to due process.  After considering all of appellants' contentions, we endorse the reasoning and conclusions expressed by the Honorable Louis H. Pollak in his opinion in Multi-Family Council v. Municipal Court, 541 F.Supp. 139 (E.D.Pa.1982).


7
Accordingly, the judgment of the district court will be affirmed.



*
 Honorable H. Curtis Meanor, of the United States District Court for the District of New Jersey, sitting by designation